                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 KEVIN BEAM,                                      )
                                                  )
                        Plaintiff,                )
                                                  )
 vs.                                              )      Case No. 18-CV-2018-SMY
                                                  )
 WATCO TRANSLOADING, LLC,                         )
                                                  )
                        Defendant.                )

                            MEMORANDUM AND ORDER

YANDLE, District Judge:

       Pending before the Court are Defendant Watco Transloading, LLC’s (“Watco”) Motion to

Dismiss (Doc. 26) and Motion for Leave to File Supplemental Authority (Doc. 42). For the

following reasons, the Motion to Dismiss is GRANTED in part and DENIED in part and the

Motion for Leave to File Supplemental Authority is GRANTED.

                                           Background

       According to the Second Amended Complaint (Doc. 23), Plaintiff Kevin Beam was

employed by Watco as a deckhand and assigned to the tow boat IDLE L which operated on the

Mississippi River. On November 17, 2017, the IDLE L was being used to push a row of barges

against Watco’s floating dock while coal was being loaded onto the barges. The barges were

joined with a steel cable and pulley system that allowed workers to manipulate the barges during

the loading process. Beam was loading coal onto the barges and standing on the edge of the dock

when the cable came loose and struck him in the back. He suffered severe injuries resulting in

multiple surgeries and significant pain and suffering.

       Beam asserts claims for Jones Act negligence, unseaworthiness, and maintenance and cure

(Doc. 23). In addition to compensatory damages, he seeks punitive damages for the alleged failure

                                            Page 1 of 4
to provide maintenance and cure. Watco seeks dismissal of Beam’s claim for punitive damages,

his unseaworthiness claim, and the allegations in ¶¶ 16(h) and 22(k) (seeking damages for “other

acts deemed negligent and grossly negligent”) (Doc. 26). Beam filed a Response (Doc. 35) to

which Watco replied (Doc. 38). Watco also seeks leave to file as supplemental authority, The

Dutra Group v. Batterton, 139 S.Ct. 2275 (June 24, 2019) (Doc. 42), which the Court finds relevant

to this matter.

                                            Discussion

        When considering a Rule 12(b)(6) motion to dismiss, the Court accepts all allegations in

the Complaint as true. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (citing Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007)). The federal system of notice pleading requires only that a

plaintiff provide a “short and plain statement of the claim showing that the pleader is entitled to

relief.” Fed. R. Civ. P. 8(a)(2). However, the allegations must be “more than labels and

conclusions.” Pugh v. Tribune Co., 521 F.3d 686, 699 (7th Cir. 2008). This requirement is

satisfied if the Complaint (1) describes the claim in sufficient detail to give the defendant fair

notice of what the claim is and the grounds upon which it rests and (2) plausibly suggests that the

plaintiff has a right to relief above a speculative level. Twombly, 550 U.S. at 555; see Ashcroft v.

Iqbal, 129 S. Ct. 1937, 1949 (2009). “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Iqbal, 129 S. Ct. at 1949 (citing Twombly, 550 U.S. at 556).

        Watco first argues that Beam is not entitled to punitive damages under the Jones Act or for

maintenance and cure. The Jones Act permits recovery for injuries sustained as a result of

negligence and incorporates the Federal Employers’ Liability Act (FELA), 45 U.S.C. § 51, et seq.

Damages under the Jones Act are limited to “pecuniary loss” which does not include punitive



                                            Page 2 of 4
damages. Miles v. Apex Marine Corp., 498 U.S. 19, 32 (1990). Similarly, punitive damages are

not available for claims of unseaworthiness. The Dutra Group, 139 S.Ct. at 2278.        However,

punitive damages are allowed for claims of maintenance and cure. Atlantic Sounding Co. v.

Townsend, 557 U.S. 404, 407 (2009). Therefore, Beam may seek punitive damages only in relation

to his maintenance and cure claim.

       Watco next argues that Beam fails to state a claim of unseaworthiness because he alleges

he was injured on a floating dock and not on his vessel, the IDLE L. Beam has sufficiently alleged

an unseaworthiness claim at this juncture. Watco’s argument that the dock on which Beam was

standing is not a vessel as defined by the Supreme Court in Lozman v. City of Riviera Beach, Fla.,

568 U.S. 115 (2013), and that he therefore cannot maintain an unseaworthiness claim is best made

at summary judgment after the development of a full factual record. See e.g. Victory Carriers,

Inc. v. Law, 404 U.S. 202 (1971); Scott v. Trump Indian, Inc., 337 F.3d 939 (7th Cir. 2003).

       As the Supreme Court has recognized, maritime law and state negligence laws “do overlap

and interpenetrate in some situations, and the amphibious nature of the longshoreman’s occupation

creates frequent taxonomic problems.” Victory Carriers, 404 U.S. at 213. In that vein, whether

the cable and pulley system are an appurtenance of the vessel or operated by the vessel’s crew are

open questions that cannot be resolved on a motion to dismiss. See Gutierrez v. Waterman S. S.

Corp., 373 U.S. 206 (1963). This conclusion is warranted even if a floating dock is not considered

a vessel or appurtenance of a boat. See MLC Fishing, Inc. v. Velez, 667 F.3d 140, 142 (2nd Cir.

2011) (“floating docks are considered extensions of land for purposes of determining whether an

incident occurred on or over navigable waters”).

       Finally, Watco argues that paragraphs 16(h) and 22(k) of the Second Amended Complaint

fail to satisfy Rule 8(a)(2)’s pleading standard.    Watco’s argument presupposes that these



                                           Page 3 of 4
paragraphs should be considered in isolation. In the context of the entire pleading however, they

are neither vague nor insufficient.

                                          Conclusion

       For the foregoing reasons, Watco’s Motion to Dismiss (Doc. 26) is GRANTED in part

and DENIED in part and Watco’s Motion for Leave to File Supplemental Authority (Doc. 42) is

GRANTED.        Plaintiff’s request for punitive damages in relation to his Jones Act and

unseaworthiness claims are DISMISSED with prejudice.

       IT IS SO ORDERED.

       DATED: January 24, 2020



                                                    STACI M. YANDLE
                                                    United States District Judge




                                          Page 4 of 4
